Citation Nr: 1513089	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include varicose veins.

2.  Entitlement to service connection for a low back disability.
 
3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the New York, New York regional office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Veteran provided testimony at a hearing before the undersigned at the RO.  A transcript of the hearing is in the record.

These issues were among those previously before the Board in May 2014, when the Board granted entitlement to service connection for post-traumatic stress disorder (PTSD), denied entitlement to service connection for a disability of the left leg to include varicose veins and a disability of the right leg to include varicose veins, and remanded the Veteran's claims for entitlement to service connection for a low back disability, a cervical spine disability, and hepatitis.  

Subsequently, entitlement to service connection for hepatitis was granted in an October 2014 rating decision.  This is considered a complete grant of the benefits sought on appeal, and the matter is no longer before the Board.  

The Veteran appealed the May 2014 denials of service connection to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 order, the Court granted a Joint Motion for Partial Remand (Joint Motion) which vacated the denial of service connection for a right leg disability and remanded the claim to the Board for further development.  The rest of the May 2014 decision was not disturbed.  The claim for entitlement to service connection for a right leg disability to include varicose veins has been returned to the Board for action consistent with the Joint Motion.  

In the interim, the development requested for the claims for service connection for a low back disability and a cervical spine disability has been completed.  The Veteran was sent a letter asking him to provide VA with permission to obtain private medical records pertaining to his neck and back or to submit the records himself.  He did not respond.  These issues have also been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion agreed that the Board did not adequately explain in the May 2014 decision why a VA medical opinion was not required for the claimed right leg disability.  Given the stipulations in the Joint Motion, the Board finds that an examination is necessary.  

The Veteran was afforded a VA examination for his cervical spine and low back disabilities in December 2009.  After a review of the record and examination of the Veteran, the examiner opined that "As to a relation for neck and back issues, at this time I cannot resolve this issue without resort to mere speculation as Veteran was seen in service for the neck following a motor vehicle accident, however, there was no nexus between 1972 and 2009 for the back and neck."  

Although the examiner stated the issue could not be resolved without speculation, it appears that he did provide an opinion that there was no nexus.  The examiner did not; however, provide a rationale for this opinion; or in the alternative explain why an opinion could not be provided without explanation.  Hence it is inadequate for purposes of VA claims adjudication.  Jones v. Shinseki, 23 Vet. App. 383 (2010); Nieves-Rodriguez v. Nicholson, 22 Vet App 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of his claimed right leg disability, to include varicose veins.  The examiner must review the claims file.  Any electronic records reviewed by the examiner that are not currently in VBMS or Virtual VA should be forwarded for inclusion.  All indicated tests and studies should be conducted.  

The examiner should answer the following question:

For each right leg disability that has been shown at any time since 2009, is it as likely as not that the disability was incurred due to active service?

The examiner should consider the theory that the right leg varicose veins developed as a result of leg casting in service and the Veteran's report of radiating right leg pain in service.

The reasons for all opinions should be provided.  The examiner should address the Veteran's reports of symptoms and their history.  

If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide responses to the following (as required by court decisions):  

Did the examiner consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis?

Does the examiner's inability to provide the necessary opinion reflect the limits of the examiner's knowledge or in the alternative, that of the medical community at large?

It should be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury could possibly cause the claimed back or neck condition; or that the actual cause could not be selected from multiple potential causes.

2.  The record should be returned to the examiner who conducted the December 2009 spine examination in order to obtain an addendum.  No additional examination is required unless deemed necessary by the examiner.  

The examiner should provide an opinion as to whether there is a link between the claimed neck and low back disabilities and reported injuries in service.

The examiner should provide reasons for the opinion.

If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide responses to the following (as required by court decisions):  

Did the examiner consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis?

Does the examiner's inability to provide the necessary opinion reflect the limits of the examiner's knowledge or in the alternative, that of the medical community at large?

It should be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury could possibly cause the claimed back or neck condition; or that the actual cause could not be selected from multiple potential causes.

If the December 2009 examiner is unavailable, another physician may provide the needed opinion.  No additional examination is required unless deemed necessary by the examiner.  

3.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

